Colburn, J.
The certificates of deposit upon which this action is brought, though having in most respects the incidents of promissory notes, and classed as such, differ from common promissory notes in important particulars. Such a certificate is not merely a promise to pay a certain sum, but it declares that a certain fund has been deposited, which is payable to the depositor, or his order, on the return of the certificate properly indorsed.
A promissory note, payable on demand, is due as soon as it is given; an action may be brought upon it immediately, without demand; and the statute of limitations begins to run against it from its date. Field v. Nickerson, 13 Mass. 131. Newman v. Kettelle, 13 Pick. 418. Burnham v. Allen, 1 Gray, 496.
A certificate of deposit is not due until a demand is made and the certificate returned or tendered. Bellows Falls Bank v. Rutland County Bank, 40 Vt. 377. Munger v. Albany City Bank, 85 N. Y. 580. Such certificates are issued with the design that they shall be used as money, and taken with as much confidence as the bills of the bank, and to avoid the risk and inconvenience of keeping, carrying, and counting sums of money, and are so regarded in mercantile affairs. Merchants' Bank v. State Bank, 10 Wall. 604, 648.
The statute relied on by the defendant is founded on the principle that a person who takes an overdue note takes it subject to all the equities between the original parties, and that a promissory note on demand is overdue as soon as given; Lewis v. Brooks, 9 Met. 367; but a certificate of deposit is not due until demand made. Such certificates are not commonly known in the community as promissory notes. To include them in- the statute making promissory notes on demand subject to all the equities between the original parties, would defeat entirely the purpose for which they are given. “ All statutes are to receive a reasonable construction; and the language used in them, where it is not professedly technical, is to be taken in its ordinary acceptation in the community j so that all may understand its meaning and intent.” Commonwealth v. Wyman, 8 Met. 247, 254.
We are of opinion that the certificates of deposit in this case are not within the letter or spirit of the Gen. Sts. c. 53, § 10, *489(Pub. Sts. c. 77, § 14,) and that the defendant is not entitled to the set-off it claims against them.
The fact that the certificates were issued for the proceeds of certain notes discounted by the bank for Nichols, is immaterial. The proceeds of the discounts became at once his money, and he might as well deposit that as any other money for the certificates.
The form of the judgment, if affected by the fact that the bank is in the hands of a receiver, is to be settled in the Superior Court.

Exceptions overruled.